Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3:
The proposed amendments to claims 1 and 7 specifying that each of the through-hole portions overlaps a corner of the display panel and does not overlap an edge of the display panel other than the corner of the display panel in a plan view raise new issues that would require further consideration and/or search by the Examiner because such a feature was not previously required and the inclusion would change the basis of the rejection.  

Continuation of Box 12:
The proposed amendment to claim 7, removing the requirement that the digitizer assembly is formed by a blanking process using a press would remove the 112(d) rejection of claim 8, however, since the amendment is not entered, the rejection is upheld.
It is noted that Applicant’s arguments are directed to the newly proposed features and since the amendment is not entered, the arguments will not be addressed herein.
Since the proposed amendments will not be entered as they raise new issues that would require further consideration and/or search by the Examiner as described above, the current state of the claims is considered to be as in the amendment filed 10/20/2020 which was finally rejected in the office action mailed 1/21/2021 where the claims were rejected and found not to be in condition for allowance.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718